Citation Nr: 1440464	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  13-06 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for neurodermatitis with tinea pedis and onychomycosis (tinea unguium), currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1951 to June 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This issue was previously remanded in a February 2014 Board decision in order to afford the Veteran a Board hearing.  The RO notified the Veteran in June 2014 of his upcoming hearing scheduled for July 28, 2014.  However, he did not report to the hearing, and has not provided an explanation for his absence.  As such, the request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.703 (2013). 

A claim for service connection for a psychiatric disability as secondary to the skin disease has been raised by the record.  This issue is referred to the agency of original jurisdiction (AOJ) for adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  The Veteran will be advised, if further action is required on his part.


REMAND

The Veteran's most recent VA examination was in 2010.  In his substantive appeal dated in February 2013, he expressed a belief his disability was getting worse.  His report entitles him to a new VA examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following:

1.  Afford the Veteran a new VA examination to evaluate the current severity of his service connected skin disease.  The examiner should review the claims folder in conjunction with the examination.

2.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 


____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013). 




